AO 199A (Psy. 12/11- EDCA [Fresno]) Order Setting Conditions of Release

t

 

UNITED STATES DISTRICT COUR

 

for the
. . SEP 24 2018
Eastern District of California cues, fg yer COURT
! caStennolt E CALIFORNIA
| BY DEPUTY CLERK
UNITED STATES OF AMERICA, ) "
V. )
) CaseNo. _1:19-CR-00154-DAD-BAM
KYLE WEMMER, )

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: U.S. DISTRICT COURT, 2500 TULARE STREET, FRESNO CA
Place

 

on NOVEMBER 12, 2019 AT 1:00 PM BEFORE MAGISTRATE JUDGE MCAULIFFE
Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

 
AO 199B (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (General) Page [2] of [3] Pages

WEMMER, Kyle
Dkt. No. 1:19-CR-154 .
ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

vy (6) The defendant is placed in the custody of:
Name of person or organization Carie Inez Baker Vandellen

who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of

release or maa
SIGNED: ET / ZK WA Co

Seto”
M (7) The defendant must:

MJ (a) report on a regular basis to the following agency:

Pretrial Services and comply with their rules and regulations;

MJ (b) report in person to the Pretrial Services Agency on the first working day following your

release from custody;

Vv (c) reside at a location approved by the PSO, and not move or be absent from this residence
for more than 24 hrs. without prior approval of PSO; travel restricted to the Eastern
District of CA, unless otherwise approved in advance by PSO;

(d) report any contact with law enforcement to your PSO within 24 hours;

(e) maintain or actively seek employment, and provide proof thereof to the PSO, upon
request; .

v1 (f) not possess, have in your residence, or have access to a firearm/ammunition,

destructive device, or other dangerous weapon; additionally, you must provide written
proof of divestment of all firearms/ammunition, currently under your control;

vi (g) refrain from excessive use of alcohol, or any use of a narcotic drug or other controlled

substance without a prescription by a licensed medical practitioner; and you must notify
Pretrial Services immediately of any prescribed medication(s). However, medical
marijuana, prescribed and/or recommended, may not be used;

MJ (h) not apply for or obtain a passport or any other traveling documents during the pendency

of this case;

vi (i) execute a bond or an agreement to forfeit upon failing to appear or failure to abide by

any of the conditions of release, the following sum of money or designated property:
A $100,000 collateral bond secured by the available equity in the defendant’s
residence;

MI = (j)._:«sénot use or possess any identification, mail matter, access device or any identification-

_ related material other than in your own legal or true name;

Vv (k) not open any bank accounts, lines of credit, or credit card accounts, unless approved in

advance by pretrial services; and,

NW

USMS SPECIAL INSTRUCTIONS:

iv (1) have your release on bond delayed until the posting of the property bond.
pe a
AO 199C Rus 09/08- EDCA [Fresno]) Advice of Penalties /9ae JA Uf: DAO B. SYY fee —D- ; Pages

ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT: Ky le, Were FR

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

| Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a

revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
7 imprisonment, a fine, or both.
| While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;
| (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not
more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) amisdemeanor— you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions

 

set forth above.
"0 h aN » \y 3)
Dee wads Snanure
Directions to the United States Marshal
( The defendant is ORDERED released after processing.

  
  

pa: VOANY

 

Lio Kf;
* V Ghdicial oficer’s Signature
STANLEY A. BOONE, U.S. Magistrate Judge

Printed name and title

 

DISTRIBUTION: COURT DEFENDANT  PRETRIALSERVICE U.S.ATTORNEY — U.S. MARSHAL
